United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Babylon, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1399
Issued: November 8, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 12, 2017 appellant, through counsel, filed a timely appeal from a January 11,
2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from the last merit decision, dated January 29, 2016, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances
surrounding the first appeal are incorporated herein by reference. The relevant facts are as
follows.
On February 9, 2012 appellant, then a 47-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 7, 2012 she twisted her left knee when stepping
from her postal truck. She stopped work on February 10, 2012.
Dr. Kevin G. Vesey, an attending Board-certified orthopedic surgeon, followed appellant
beginning February 15, 2012. In February 15 and 17, 2012 reports, he provided a detailed
history of the alleged February 7, 2012 injury. On examination, Dr. Vesey found mild effusion
of the left knee with medial joint line tenderness. He diagnosed a Baker’s cyst and possible torn
medial meniscus. In a February 24, 2012 report, Dr. Vesey opined that a magnetic resonance
imaging (MRI) scan of the left knee showed degenerative arthritis and slight degeneration of the
“medial meniscus with a possible slight tear” and a possible ruptured popliteal cyst. He held
appellant off work.
In a March 7, 2012 letter, OWCP advised appellant of the additional evidence needed to
establish her claim. Appellant submitted a March 16, 2012 report from Dr. Vesey noting
continued medial joint line tenderness and stiffness in the left knee despite participation in
physical therapy. Dr. Vesey recommended left knee arthroscopy as she was not improving. He
opined that the factual and medical history “supports causal nature of the injury in development
of [appellant’s] complaint.”
By decision dated April 9, 2012, OWCP denied appellant’s claim although she
established that the employment incident occurred, finding that causal relationship had not been
established.
In an April 24, 2012 letter, appellant requested a review
OWCP hearing representative. She submitted an April 18, 2012
noted that she “twisted her left knee on the date of injury
February 7, 2012. [Appellant] has persistent medial joint line
evidence of osteoarthritis.

of the written record by an
report from Dr. Vesey, who
as given by [appellant] as
pain” without radiographic

By decision issued August 23, 2012, an OWCP hearing representative affirmed the
April 9, 2012 decision, finding that Dr. Vesey did not explain how stepping from a postal vehicle
on February 7, 2012 would have caused or aggravated any of the diagnosed left knee conditions.

3

Docket No. 14-0494 (issued June 10, 2014).

2

On September 18, 2012 appellant requested reconsideration. She indicated that she had
been off work from February 7 to July 22, 2012 due to left knee pain and April 30, 2012 surgery.
Appellant returned to work on July 23, 2012. She again stopped work on September 7, 2012,
pending left knee surgery which was scheduled for September 10, 2012.
Counsel submitted new medical evidence. On April 30, 2012 Dr. Vesey noted
performing a left knee arthroscopy and partial medial meniscectomy. He diagnosed medial
meniscus tear. In a March 25, 2013 report, Dr. Vesey noted that April 30, 2012 arthroscopy
revealed a radial medial meniscus tear with “mild degenerative changes mostly around the
patella.” Three weeks after surgery, he aspirated the Baker’s cyst. After a return to limited duty
from June to August 2012, appellant again stopped work due to increasing left knee symptoms.
Dr. Vesey performed a September 10, 2012 repeat left knee arthroscopy with “further resection
of the medial meniscus and debridement of the patellofemoral joint, medial femoral condyle.”
He also reaspirated the Baker’s cyst. Dr. Vesey diagnosed mild osteoarthritis of the left knee and
a torn meniscus. He explained that “[t]he torn meniscus is felt to be related to the trauma
sustained when [appellant] was getting off her truck. The osteoarthritis of the knee cannot be
explained fully by the traumatic incident.”
By decision issued August 8, 2013, OWCP denied modification, finding that Dr. Vesey’s
March 25, 2013 report was speculative due to his use of the term “felt to be” and therefore
insufficient to establish causal relationship. Counsel then appealed to the Board.
By decision issued June 10, 2014,4 the Board set aside OWCP’s August 8, 2013 decision,
finding that Dr. Vesey’s reports were of sufficient probative quality to warrant additional
development of the claim. The Board remanded the case to OWCP to refer appellant to an
appropriate medical specialist to determine whether she sustained a left knee injury in the
performance of duty, as alleged. Following such development, OWCP was to issue a de novo
decision in the case.
On remand of the case, OWCP referred the medical record and a statement of accepted
facts to OWCP’s medical adviser to determine whether the accepted work incident was
competent to produce the claimed injury. In an August 25, 2015 report, OWCP’s medical
adviser opined that Dr. Vesey’s reports were sufficiently detailed, accurate, and well-rationalized
to establish that the accepted February 7, 2012 incident caused a posterior horn tear of the left
medial meniscus and a ruptured left popliteal cyst.
On October 22, 2015 OWCP accepted that the February 7, 2012 incident caused a
resolved posterior horn tear of the left medial meniscus and a ruptured popliteal cyst of the left
knee.
Appellant claimed wage-loss compensation from September 8, 2012 through
January 16, 2013.
In a December 10, 2015 letter, OWCP advised appellant to submit a claim for recurrence
of disability (Form CA-2a) for the period September 8, 2012 to January 16, 2013. It noted the
type of additional medical evidence needed to establish her recurrence claim, including answers

4

Id.

3

to items on an attached questionnaire.
evidence.

OWCP afforded appellant 30 days to submit such

In response, appellant submitted a copy of Dr. Vesey’s March 25, 2013 report previously
of record. She also provided her January 6, 2016 answer to the questionnaire accompanying
OWCP’s December 10, 2015 letter. Appellant asserted that the recurrence of disability began
when Dr. Vesey reaspirated the Baker’s cyst three weeks after the April 30, 2012 arthroscopy.
She contended that the Baker cyst caused posterior swelling of the left knee and disabling her
from work. Appellant noted performing intermittent light duty when there was work available
within her restrictions. She did not return to full duty following the left knee arthroscopy.
By decision dated January 29, 2016, OWCP denied appellant’s claim for a recurrence of
disability, finding that the medical evidence of record was insufficient to establish a spontaneous
worsening of the accepted left knee conditions without intervening cause.
In a May 19, 2016 letter, counsel requested a status update on the payment of
compensation. On June 22, 2016 OWCP paid appellant wage-loss compensation for the period
March 26 to August 31, 2012.
In an October 12, 2016 letter, appellant, through counsel, requested reconsideration.5 He
contended that Dr. Vesey’s March 25, 2013 report was sufficient to establish that the accepted
work injury also caused osteoarthritis of the left knee. Counsel submitted a September 30, 2016
report from Dr. Vesey, relating appellant’s complaints of chronic left knee pain. On examination
of the left knee, Dr. Vesey noted a +1 effusion, patellofemoral crepitus, and crepitus throughout
the knee. He obtained x-rays demonstrating “moderate-to-severe osteoarthritis of the left knee,”
most severe in the “medial joint space with osteophyte formation.” Dr. Vesey opined that the
accepted injury contributed “probably 50 percent” to the development of left knee osteoarthritis.
He noted that left knee x-rays taken at the time of injury were normal, verifying that the
osteoarthritis developed only since the injury.
By decision dated January 11, 2017, OWCP denied reconsideration, finding that
appellant did not submit new, relevant evidence or legal argument sufficient to warrant
reopening the merits of her claim. It found that the copies of evidence previously of record,
counsel’s letters, and Dr. Vesey’s September 30, 2016 were cumulative or irrelevant as they did
not specifically address the claimed period of disability or its etiology.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,6
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
5

On October 19, 2016 counsel filed an application for a counsel fee in the amount of $2,500.00 for legal services
before OWCP rendered to appellant regarding her FECA claim from April 4 to October 12, 2016. He enclosed her
October 17, 2016 statement approving the fee. By decision dated November 17, 2016, OWCP approved counsel’s
fee application in the amount of $2,500.00.
5 U.S.C. § 8128(a). Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.”
6

4

(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.7 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.8 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.9
In support of a request for reconsideration, a claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.10 He or she need only
submit relevant, pertinent evidence not previously considered by OWCP.11 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.12
ANALYSIS
OWCP accepted that on February 9, 2012 appellant twisted her left knee while stepping
from her postal truck, causing a posterior horn tear of the left medial meniscus resolved by
surgery, and a ruptured popliteal cyst. It paid her compensation for the period March 26 through
August 31, 2012. Appellant claimed a recurrence of disability for the period September 8, 2012
to January 16, 2013. OWCP denied her recurrence claim by decision dated January 29, 2016,
finding that the medical evidence of record was insufficient to establish a spontaneous worsening
of the accepted left knee conditions such that she was totally disabled from work for the claimed
period.
Appellant, through counsel, requested reconsideration by letter dated October 12, 2016.
Counsel contended that an enclosed September 30, 2016 report from Dr. Vesey was sufficient to
establish that the accepted February 9, 2012 employment injury also caused osteoarthritis of the
left knee. He did not show that OWCP erroneously applied or interpreted point of law. Counsel
failed to provide a new, relevant legal argument regarding the claimed recurrence of disability.
In his September 30, 2016 report, Dr. Vesey did not address the crucial question of whether
appellant was totally disabled from work from September 8, 2012 to January 16, 2013 due to her
accepted employment injury. As the medical evidence submitted was not relevant or pertinent

7

20 C.F.R. § 10.606(b)(3).

8

Id. at § 10.607(a).

9

Id. at § 10.608(b).

10

Helen E. Tschantz, 39 ECAB 1382 (1988).

11

See supra note 6. See also Mark H. Dever, 53 ECAB 710 (2002).

12

Annette Louise, 54 ECAB 783 (2003).

5

new evidence as it did not address the recurrence claim at issue, they are irrelevant to the claim
and do not comprise a basis for reopening the case on its merits.13
A claimant may be entitled to a merit review by submitting new and relevant evidence or
argument. Appellant did not do so in this case. Therefore, pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal counsel contends that Dr. Vesey’s September 30, 2016 addendum report was
new, relevant, and established legal error by OWCP in issuing its January 29, 2016 decision. He
argues that the report is sufficient to establish that appellant sustained left knee osteoarthritis due
to the accepted injury. As noted above, as Dr. Vesey’s September 30, 2016 report was irrelevant
to the recurrence claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim, pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 11, 2017 is affirmed.
Issued: November 8, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
13

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

6

